COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                      §
  IN RE: ANNIE RICO,                                              No. 08-21-00119-CV
                                                      §
                 Relator.                                   AN ORIGINAL PROCEEDING
                                                      §
                                                                    IN MANDAMUS
                                                      §

                                                      §

                                                      §


                                 MEMORANDUM OPINION

       Relator Annie Rico has filed a motion to dismiss her petition for a writ of mandamus

because she and real party in interest Brian McGroarty have entered into a Rule 11 agreement

settling their dispute. The motion is granted. This petition for a writ of mandamus is dismissed.



                                             GINA M. PALAFOX, Justice
August 6, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  1